PER CURIAM
Defendant appeals from a judgment revoking his probation, arguing that the trial court erred in requiring him to proceed without counsel at the probation revocation hearing despite his request to speak to an attorney. The state concedes that defendant did not waive his right to counsel and that the trial court erred in revoking defendant’s probation under the circumstances. We accept the state’s concession of error. See generally State v. Busby, 107 Or App 368, 812 P2d 14 (1991) (defendant is entitled, under Article I, section 11, of the Oregon Constitution, and under the Sixth Amendment to the United States Constitution, to counsel at a probation revocation hearing).
Reversed and remanded.